DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant action is a non-final office action.

Claim Rejections - 35 USC § 101
Here the invention is tied to an exchange host system where the system would be workable manually. However, applicant should consider if there is an actual tangible output to this invention. For example adjusting the order of bids received based on the latency.

					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-23 of U.S. Patent No 10839456. Although the claims at issue are not identical, they are not patentably distinct from each other because they may be directed to the same general inventive subject matter of latency adjustment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-8 are rejected under pre-AIA  35 U.S.C. 102(b) in view of US Patent 7184984 to Glodjo. 
As per claim 2, Glodjo discloses; A method including:
establishing by an exchange host system a plurality of travel times, wherein each travel time of the plurality of travel times is from the exchange host system to one of a plurality of network devices, wherein each network device of the plurality of network devices is in communication with a respective client device; arranging by the exchange host system, in a look-up table, the travel times in an order of longest to shortest travel times; (col. 14 latency is measured so as to determine the delay on an agent by agent basis so as to create equal times of arrival) generating by the exchange host system a first market data message for a tradeable object;  (col. 14 market data messages) setting by the exchange host system a pointer to one of the plurality of network devices with a longest travel time; (col. 14, travel time analysis) sending by the exchange host system the first market data message to the one of the plurality of network devices with the longest travel time; (col. 14 travel time analysis)
entering by the exchange host system a loop including: incrementing the pointer to the next network device in the look-up table; (col. 14, col. 21 for loop) determining a difference in travel times between the network device indicated by the pointer and the previous network device in the look- up table; waiting for a period of time equal to the difference in travel times; (col. Col. 14 times, re: travel are considered in regards to trading) sending the first market data message from the exchange host system to the network device indicated by the pointer; (Col. 14) and executing the loop until the pointer is pointing to the last network device in the look-up table.  (Col. 14 and 21)

As per claim 3, Glodjo discloses; The method of claim 2, further including: 2storing by the exchange host system the look-up table in a memory of the exchange host system.  
G(col. 14 lines 40-50)
See also Buhannic(0009)

As per claim 4, Glodjo discloses; The method of claim 2, wherein each of the plurality of network devices is geographically positioned at approximately the same location as the respective client device.  
Glodjo(col. 14 approximately is an open ended term)
See also Buhannic(0019)

As per claim 5 Glodjo discloses; The method of claim 2, wherein the exchange host system has access to a synchronized clock.  G(col. 14, lines 30-40 clocks are synchronized)

As per claim 6 Glodjo discloses; The method of claim 2, wherein each travel time includes at least a portion of a travel time from the exchange host system to the respective client device associated with the network device that the travel time is in respect of.  
G(col.14 travel time is accounted for lines 20-35)
See also Buhannic (0005)

As per claim 7 Glodjo disclose;
The method of claim 2, wherein each of the plurality of network devices, upon receiving the first market data message, releases the first market data message to the respective client device.  
G(col. 14 the system uses the send times to release the orders based on when they were actually sent and compensate for the latency)
See also Buhannic(0012,0017)

As per claim 8 Glodjo discloses; The method of claim 2, wherein each of the plurality of network devices is under control of the exchange host system.
G(col. 14), see also Buhannic (0013)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication to Buhannic 2002/0023048- travel time latency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698